Citation Nr: 0215253	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  00-16 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals for recurrent subluxation of the left shoulder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 notice of decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The veteran withdrew his request for a hearing before a 
Travel Board Section of the Board in March 2001.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  The veteran's post-operative residuals for recurrent 
subluxation of the left shoulder are manifested by limitation 
of motion above the shoulder level, with objective evidence 
of pain.


CONCLUSIONS OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative residuals for recurrent subluxation of the 
left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 
5200, 5201, 5202, 5203 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, have been 
fulfilled with respect to the claim concerning his claim of 
post-operative residuals for recurrent subluxation of the 
left shoulder.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the April 
1999 statement of the case (which was reissued in August 2000 
because the veteran claimed to have never received the first 
one in the mail) and the August 2001 supplemental statement 
of the case sent to the veteran notified him of the evidence 
required to grant his claim and of the information and 
evidence needed to substantiate them.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in 
August 2001, which was sent to the veteran's address of 
record, and notified the veteran of the type of evidence 
necessary to substantiate his claim.  It informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Therefore, the 
Board may proceed to address the merits of the veteran's 
claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO scheduled two appropriate VA examinations, the first 
in 1997 and the second in 1999.  The first examination in 
1997 was never performed.  The veteran claims that he 
appeared for the examination, but the VA doctor never saw 
him.  The 1999 examination was performed and the report has 
been associated with the claims file.  The Board finds that 
VA has done everything reasonably possible to assist the 
appellant.  In the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the appellant resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102.

II. Residuals for recurrent subluxation of the left shoulder

The veteran's residuals for recurrent subluxation of the left 
shoulder are rated under Diagnostic Code 5201, for limitation 
of motion of the arm.  According to the veteran's service 
medical records, the veteran is left-handed.  For the major 
upper extremity, a 20 percent rating is warranted for 
limitation of motion of the arm at the shoulder level.  If 
the limitation is midway between the side and shoulder level, 
a rating of 30 percent is warranted.  Diagnostic Code 5201.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran asserts that an evaluation in excess of 20 
percent is in order for his service-connected left shoulder 
disorder.  Because it has been in effect for more than 20 
years, it is protected at this level.  38 C.F.R. § 3.951(b) 
(2001).

Based on a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's left shoulder 
disorder.  The Social Security Administration (SSA) granted 
disability benefits in May 1997.  According to the decision, 
however, the SSA adjudicator based the findings on a number 
of physical problems, but did not include the veteran's left 
shoulder disorder.

VA examined the veteran's left shoulder in June 1999.  
According to the report, the veteran complained of moderate 
left shoulder pain in the anterior aspect with occasional 
radiation to the left neck associated with occasional 
numbness of the hands.  He also stated that he had limitation 
of motion of the left shoulder.  The veteran reported that he 
was not taking pain relief medication.  The examiner noted 
that the veteran was left-handed.  Physical examination of 
the left shoulder revealed abduction to 80 degrees, flexion 
to 105 degrees, and internal rotation and external rotation 
to 45 degrees.  The examiner noted painful motion on the last 
degree of the range of motion test.  There was moderate 
objective evidence of painful motion on all movements of the 
left shoulder.  There was no objective evidence of edema, 
effusion, instability, redness, heat, abnormal movement or 
guarding of movement of the left shoulder.  There was 
moderate crepitus of the left shoulder.  The examiner 
diagnosed recurrent post-operative subluxation of the left 
shoulder and moderately advance osteoarthritis, post-
traumatic myositis ossificans (calcifications of the muscles 
and soft tissue); a lesion from recurrent dislocations and 
post-surgical changes by x-ray studies dated in June 1999.

According to a June 2001 handwritten letter, M.P., M.D., 
noted that the veteran's left shoulder disorder should be 
rated under Diagnostic Code 5201 because the surgical 
procedures have caused limitation of motion of the left 
shoulder joint.  The doctor added that there have been no 
recurrent left shoulder dislocations.  The doctor reported 
that x-rays of the left shoulder confirmed degenerative joint 
disease of the joint related to the prior surgery and trauma, 
which was manifested by painful movement and limited movement 
of the shoulder joint.

Although physical examination has demonstrated functional 
impairment of the left shoulder due to pain on use, lack of 
endurance, and weakness, and it has been estimated that the 
functional impairment was moderately impaired during flare-
ups, the evidence also shows that the overall functional 
impairment results in limitation of motion which more closely 
approximates limitation of motion at the shoulder level than 
limitation of motion midway between the side and shoulder 
level.  Therefore, a higher evaluation is not warranted under 
Diagnostic Code 5201.

The Board has also considered whether a higher evaluation 
would be warranted under any other potentially applicable 
diagnostic code.  However, the veteran's left shoulder 
disability is not manifested by impairment of the humerus 
with recurrent dislocation of the scapulohumeral joint, so 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2001) is not applicable 
to the facts of this case since the veteran neither has 
impairment of the humerus nor recurrent dislocation of the 
scapulohumeral joint.  38 C.F.R. § 4,71a, Diagnostic Code 
5203 (2001) authorizes a 30 percent evaluation for malunion 
of the humerus of the major upper extremity with marked 
deformity, but the veteran does not have malunion or 
deformity of the humerus. In addition, the veteran has 
substantial useful motion of the shoulder so a higher 
evaluation is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2001), which provides the criteria for 
evaluating ankylosis of the scapulohumeral articulation.  
There is no other potentially applicable diagnostic code that 
authorizes an evaluation in excess of 20 percent for 
residuals for recurrent subluxation of the left shoulder.

The Board has considered the evidence of record that favors 
the veteran's claim for a higher rating, which essentially is 
comprised of the medical evidence previously discussed and 
the veteran's hearing transcripts and written statements.  
Nevertheless, the Board finds that this favorable evidence is 
outweighed by the evidence discussed in the preceding 
paragraphs.  It is important to note that, as a lay person 
untrained in the fields of medicine and/or science, the 
veteran is not competent to render medical opinions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Although the veteran contends that his disorder warrants a 
rating in excess of 20 percent, he has not specifically shown 
how.  

The Board has not considered a separate rating for residual 
scarring because that issue has not been developed for 
appeal.  The Board notes that the veteran has filed a claim 
with the RO for entitlement to service connection for 
residuals due to the post-surgical scar of the veteran's left 
shoulder.  The record reveals that the RO scheduled a VA 
examination in September 2001 for the post-surgical scar of 
the veteran's left shoulder, but the veteran failed to 
report.  Therefore, given that this issue has not been 
developed for appeal, the Board does not have jurisdiction of 
it and will not address it in this decision.  

III.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2001), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 38 
C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's post-operative residuals for 
recurrent subluxation of the left shoulder have resulted in 
frequent periods of hospitalization.  While the veteran 
receives SSA disability benefits, the SSA records indicate 
that it is due to disorders other than the veteran's post-
operative residuals for recurrent subluxation of the left 
shoulder.  Accordingly, with the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO, for referral of 
this issue to the VA Central Office for consideration of an 
extra-schedular evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for post-operative residuals for recurrent subluxation of the 
left shoulder is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

